   Case 10-60990-wlh       Doc 81    Filed 03/01/21 Entered 03/01/21 12:11:17               Desc Main
                                     Document      Page 1 of 1
                                                                                                 BL9703343

                          THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION


In Re:     BOBBY MANALCUS WILBANKS                       Chapter: 7
           KIMBERLY ANN WILBANKS                         Bankruptcy No: 10-60990




                                     WITHDRAWAL OF CLAIM




  Capital One, N.A., by and through its counsel, withdraws its Proof of Claim Number 8 filed on January
17th, 2019, for account number 2716 and in the amount of $1,267.89.




                                                   Respectfully submitted,



                                                   By: /s/ Larry Butler

                                                       Larry Butler, Claims Administrator
                                                       Becket & Lee LLP
                                                       POB 3001
                                                       Malvern, PA 19355-0701



                                                       DATE:              3/1/2021
